131 Ga. App. 792 (1974)
207 S.E.2d 207
PEARCE
v.
PACIFIC EMPLOYERS INSURANCE GROUP et al.
49249.
Court of Appeals of Georgia.
Submitted April 3, 1974.
Decided April 23, 1974.
Rehearing Denied May 14, 1974.
William I. Aynes, Richard R. Kirby, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Williston C. White, for appellees.
STOLZ, Judge.
This case is an appeal by the claimant from a judgment of the Superior Court of Fulton County affirming the denial of workmen's compensation benefits to the claimant by the State Board of Workmen's *793 Compensation. The deputy director had initially found that, although the claimant suffered two accidents, one on or about March 28, 1971, and one on April 20, 1971, he had lost no compensable time following either accident, and had no permanent disability as a result of his injuries. The full board adopted the award of the deputy director. Held:
Claimant makes nine enumerations of error, but the real issue presented to this court is whether there is any evidence in the record to support the award.
"Under numerous decisions of this court, an award of the Workmen's Compensation Board will not be disturbed where there is any evidence to support it." Wilson v. Aragon Mills, 110 Ga. App. 392, 393 (138 SE2d 596); Goddard v. Jackson-Atlantic, Inc., 129 Ga. App. 68 (198 SE2d 699); Bituminous Cas. Co. v. Sharpe, 128 Ga. App. 695 (197 SE2d 791) and cases annotated under "Conclusiveness of Findings" following Code § 114-710.
Judgment affirmed. Deen and Webb, JJ., concur.